Citation Nr: 9915104	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-00 192	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel




INTRODUCTION

The veteran had active service from December 1942 to 
February 1962.  The certificate of death shows that the 
veteran died in August 1995.  The appellant is the surviving 
spouse of the veteran. 

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1995 determination of the Boise, Idaho, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that this case has been returned for further 
appellate action.  The Board remanded the case to the RO in 
June 1998 to clarify the appellant's representation.  The 
Board also sought adjudication of the claim in light of the 
appellant's contention that her husband's death was linked to 
inservice exposure to ionizing radiation.  A December 1998 
report of contact shows that the appellant clarified her 
representation.  The December 1998 statement of the case 
shows that the RO addressed the issue of whether the cause of 
the veteran's death was linked to his exposure to ionizing 
radiation during service.

The appellant was notified of the denial of service 
connection for the cause of the veteran's death by a letter 
dated November 7, 1995.  By this same letter she was also 
notified of a denial of entitlement to nonservice-connected 
death pension.  Additionally, the RO notified her that no 
accrued benefits due to the veteran were found.  It appears 
that the appellant requested information regarding the status 
of the veteran's claims which were pending at the time of his 
death in an application received in November 1996 and a 
letter received in December 1996.  This latter issue of 
accrued benefits is therefore referred to the RO for 
appropriate action.




FINDING OF FACT

The claim of service connection for the cause of the 
veteran's death is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records do not show that the veteran was 
treated for or diagnosed with a disorder of the immune system 
or a disorder causing anemia.  

The veteran reported in an October 1982 statement that his 
ship, the U.S.S. CUSHING, was located in an area receiving 
fallout at the time of the bomb detonations at Hiroshima and 
Nagasaki, Japan in August 1945.  The veteran submitted 
excerpts from the log book from the U.S.S. CUSHING as well as 
a map depicting the location of the ship.  

An August 1993 rating decision shows that the veteran was 
service connected for traumatic arthritis of the right knee 
and traumatic arthritis with deformity of the right index 
finger since January 1973.

An April 1995 VA inpatient treatment report shows that the 
veteran had been diagnosed with myeloid metaplasia in 
July 1994 and was transfusion dependent.  

In an October 1994 statement, the veteran reported that the 
U.S.S. CUSHING was located only a few hundred miles from 
ground zero at the time both bombs were dropped.  He reported 
that his bone structure had deteriorated over the past 
20 years and that he had recently been diagnosed with bone 
marrow failure with invasion into the right lung.  

The record contains a newspaper article which shows the 
veteran reported that he was dying from radiation poisoning 
from the atomic bomb that the United States dropped on 
Hiroshima in August 1945.  Jeff Selle, A Casualty of War, 
Bonner County Daily Bee, May 7, 1995, at A1.  The veteran 
also reported that following detonation of the bomb, a large 
cloud of debris swept over his ship dropping ash everywhere.  
The article shows that his bone marrow would not produce 
blood and that his immune system was compromised.  He 
described living for the past year on blood transfusions.

A VA inpatient treatment report dated in June 1995 shows 
diagnoses of staphylococcal bacteremia, right lower lobe 
pneumonia, pancytopenia secondary to terminal transfusion-
dependent myeloid metaplasia, atrial septal defect, and left 
subconjunctival hemorrhage.  The report shows that the 
veteran was on a neutropenic diet and was at great risk of 
death due to staphylococcal sepsis.



The certificate of death shows that the date of death was 
August 8, 1995.  The certificate shows that the immediate 
cause of death was staphylococcal sepsis, source not 
determined due to or as a consequence of pancytopenia due to 
or as a consequence of myeloid metaplasia diagnosed in 
July 1994.  Osteoarthritis, atrial fibrillation, and oral 
herpes were listed as other significant conditions - 
contributing to death, but not resulting in the underlying 
cause.  

Criteria

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a well 
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]." Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Where a claim is well grounded VA shall 
assist the claimant in developing the facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 
1468-69 (Fed. Cir. 1997). 

The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a well-grounded claim must be supported 
by the record.  Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).


In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1998).  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (1998).

In the case of contributory cause of death, "it must be 
shown that [the service connected disability] contributed 
substantially or materially; that it combined to cause 
death."  38 C.F.R. § 3.312(c)(1) (1998).  VA must give 
careful consideration to the issue of whether the service-
connected disability had a material influence in accelerating 
death in contributory cause of death cases.  Lathan v. Brown, 
7 Vet. App. 359 (1995).  If the service-connected disability 
affected a vital organ, careful consideration must be given 
to whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  38 C.F.R. § 3.312(c)(2) (1998).

The basic statutory provision and regulation concerning 
service connection state that service connection may be 
granted for a disability resulting from personal injury 
suffered or disease contracted in line of duty or for 
aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (1998).  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2). 

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and postservice 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  Section 3.311 
essentially states that, in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended that the disease resulted 
from radiation exposure, a dose assessment will be made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  


In addition, subsection 3.311(b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the appellant cites or submits competent scientific or 
medical evidence that the claimed disease is radiogenic.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).


Analysis

In the instant case and for the reasons set forth below, the 
probative medical evidence does not show a link between the 
veteran's cause of death and an inservice injury or disease.  
The certificate of death lists staphylococcal sepsis due to 
pancytopenia due to myeloid metaplasia as the immediate cause 
of death.  The certificate of death also lists 
osteoarthritis, atrial fibrillation, and oral herpes as other 
significant conditions contributing to death but not 
resulting in the underlying cause.  

The appellant contends that myeloid metaplasia is linked to 
the veteran's claimed inservice exposure to ionizing 
radiation.  The medical evidence of record does not establish 
that the veteran had myeloid metaplasia during active 
service, or that a myeloid metaplasia is linked to an injury 
or disease incurred during active service.  

As to the first method of demonstrating service connection 
for a disability claimed to be attributable to exposure to 
ionizing radiation, the Board notes that myeloid metaplasia, 
at issue in this case, is not a disease subject to 
presumptive service connection under 38 C.F.R. § 3.309(d)(2).  
The probative evidence of record places the U.S.S. CUSHING 
within approximately 200 miles of the bomb detonations at 
Hiroshima and Nagasaki, Japan.  In order to establish service 
connection under section 3.309(d) the evidence must also show 
the development of a disease subject to presumptive service 
connection, in addition to meeting the criteria of a 
"radiation-exposed veteran."  Because myeloid metaplasia is 
not a disease listed in section 3.309(d)(2), the Board finds 
that service connection secondary to exposure to ionizing 
radiation is not warranted pursuant to the first method.

With respect to the second method for establishing service 
connection for claims based on a contention of radiation 
exposure during active service and postservice development of 
a radiogenic disease, the Board finds that the disorder 
reported as the cause of the veteran's death is not a 
radiogenic disease.  The probative medical evidence shows 
that the underlying cause of the veteran's death was myeloid 
metaplasia.  The list of "radiogenic diseases" as enumerated 
in 38 C.F.R. § 3.311(b)(2) does not include myeloid 
metaplasia as a radiogenic disease.  

Section 3.311(a) provides that a dose assessment will be made 
as to the size and the nature of the radiation dose where 
there is the development of a radiogenic disease within the 
regulatory period, and there is a contention that the disease 
is the result of exposure to ionizing radiation during 
service.  

Myeloid metaplasia is not a "radiogenic disease" as defined 
by 38 C.F.R. § 3.311(b)(2).  Thus, a request for dose 
information is not warranted by regulation in absence of the 
development of a radiogenic disease.  The Board also notes 
that VA was not under a duty to refer the claim for myeloid 
metaplasia to the Under Secretary for Benefits prior to 
establishing the initial threshold requirement of developing 
the radiogenic disease.  Wandel v. West, 11 Vet. App. 200, 
205 (1998).

As noted above, the regulation provides for development of 
claims based upon disease other than those listed in the 
regulation provided that the claimant has cited or submitted 
scientific or medical evidence that the claimed disorder is a 
radiogenic disease.  38 C.F.R. § 3.311(b)(4).  The record 
contains a newspaper article which attributes the veteran's 
bone marrow disorder and ensuing immune system problems to 
radiation poisoning as a result of his military service.  
Jeff Selle, A Casualty of War, Bonner County Daily Bee, May 
7, 1995, at A10.  The Board finds that the article does not 
constitute scientific or medical evidence.  The article does 
not show that the author has any medical or scientific 
expertise, nor does the article cite to any competent 
sources.

The record also contains a reference by the appellant to a 
statement by the veteran's VA physician to the effect that 
the veteran had a significant dose of radiation with respect 
to his bone marrow disorder.  The Court has held that 
statements of a physician filtered through a lay person's 
sensibilities is too attenuated and inherently unreliable to 
constitute medical evidence.  Carbino, 10 Vet. App. at 510; 
see also Robinette v. Brown, 8 Vet. App. 69, 77 (1996).  
Moreover, the VA treatment records of the veteran for myeloid 
metaplasia do not show that the disease is linked to the 
veteran's radiation exposure.  The Board concludes that 
scientific or medical evidence establishing that myeloid 
metaplasia is a radiogenic disease has not been submitted.  
38 C.F.R. § 3.311(b)(4).

The Board also finds that there is no competent medical or 
scientific evidence linking the veteran's cause of death to 
the alleged inservice radiation exposure.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  The 
probative evidence of record does not show that myeloid 
metaplasia is linked to the veteran's claimed exposure to 
radiation during service.  

The Board notes that the appellant's claim essentially rests 
on her assertion that the cause of death is directly related 
to inservice radiation exposure.  Lay evidence, however, is 
not competent to establish facts regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Neither 
is the Board competent to make such a determination without 
supporting medical or scientific evidence.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

At the time of the veteran's death, compensation had been 
granted at a noncompensable rate for traumatic arthritis of 
the right index finger, and 10 percent for traumatic 
arthritis of the right knee; there were no other service-
connected disabilities.  The medical evidence submitted does 
not tend to link the traumatic arthritis to the cause of 
death.  The Board notes that the certificate of death lists 
osteoarthritis as a contributory cause of death.  The veteran 
was not service connected for osteoarthritis of multiple 
joints.  In addition, the VA inpatient treatment report dated 
in April 1995 identifies degenerative joint disease of the 
cervical spine as the source of the veteran's musculoskeletal 
complaints.  Thus, the probative medical evidence of record 
does not show that traumatic arthritis of the right knee and 
right index finger contributed substantially or materially to 
the cause of the veteran's death.  

For these reasons, the Board concludes that no competent 
evidence has been submitted to link the veteran's death to a 
disease or injury of service origin.  Davis, 10 Vet. App. at 
212-13; Rucker, 10 Vet. App. at 71; Caluza, 7 Vet. App. at 
506.  

The Board concludes that the appellant has not submitted 
evidence of a well grounded claim for service connection for 
the veteran's cause of death.  38 U.S.C.A. § 5107(a).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground her claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board finds that the RO was not under a duty to assist 
the appellant in developing facts pertinent to her claim for 
service connection for the cause of the veteran's death prior 
to the submission of a well grounded claim.  Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

VA does, however, have a duty pursuant to 38 U.S.C.A. § 5103 
(West 1991), to notify an individual what is necessary to 
complete an application in the limited circumstances where 
there is an incomplete application which references other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1996).  

In this regard, the RO sent the appellant a letter in 
September 1997, which indicated the radiogenic diseases 
established by regulation.  The letter further advised the 
appellant to furnish medical or scientific evidence linking 
the veteran's claimed inservice radiation exposure to the 
cause of death.  The record does not show that there is known 
and existing evidence that if obtained would link the cause 
of the veteran's death to his military service.  The Board's 
decision in the instant case serves to inform the appellant 
of the kind of evidence which would be necessary to make her 
claim well grounded.

As the appellant's claim for service connection for the cause 
of the veteran's death is not well grounded, the doctrine of 
reasonable doubt has no application to her case.


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the appeal is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

